 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   U.S. EEOC,                                          Case No. 1:19-cv-01365-AWI-JLT

12                          Plaintiff,                   ORDER AFTER NOTICE OF
                    v.                                   SETTLEMENT
13
                                                         (Doc. 14)
14   SUNRIDGE NURSERIES, INC.,

15                          Defendants.
16

17           The parties report that they have settled the matter and indicate they will seek dismissal

18   of the action soon. (Doc. 14) Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than April 20,

20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court

23   imposing sanctions, including the dismissal of the action.

24
     IT IS SO ORDERED.
25

26      Dated:     March 23, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
